DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
The arguments are not commensurate with the scope of the claim language. The two tapers in Barrelle of the vial adapter and the packaging member are approximately equal as they are both approximately the same length and approximately the same angle. The Examiner notes that the tapering in Barelle is in the opposite direction of the taper disclosed by the applicant. I.e. the diameter of the taper nearest the bottom of the packaging member is greater than the diameter nearest the top of the packaging member. However, this is not what the applicant’s claim language recites. The Applicant is reminded that the name of the game is the claim. Barrelle reads on the limitations as recited in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claim(s) 1-3, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by 9,549,873 (Barrelle). 
It is not clear if the assignee of the instant application is the same as the assignee of the Barrelle reference. While the two assignees each have Becton Dickinson, the endings of the two companies is different. i.e. the present application is assigned to “Becton Dickinson Company Ltd.” While Barrelle is assigned to “Becton Dickinson Holdings Pte. Ltd.”. These appear to be separate companies even though they share similar names. If these assignees are the same, then this rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
In re claim 1, Barrelle discloses a system (2a-6b, best shown in fig.2a) comprising: 
a vial adapter (10) having a first end (top in fig.2a), a second end (bottom in fig.2a), and a wall (wall between top and bottom) extending therebetween, the wall defining an exterior profile, the vial adapter having a vial seal (30), the vial adapter attachable to a vial (fig.2b); and 
a packaging member (50) having a proximal end (bottom fig.2a), a distal end (top fig.2a), and a sidewall (wall between top and bottom, fig.2a) extending therebetween and defining an interior, the sidewall of the packaging member defining an interior profile (fig.2a), the interior of the packaging member sized and adapted to receive the vial adapter therein (fig.2a), and the interior profile of the packaging member sized and shaped to substantially correspond to the exterior profile of the vial adapter (fig.2a);

with the vial adapter received within the interior of the packaging member, the tapered portion of the packaging member and the tapered exterior wall portion of the vial adapter have approximately equal respective tapers with an approximately equal included angle of taper to form complementary locking tapers (fig.2b shows that the angle and tapers are “approximately” equal, col.11 ln.59 – col.12 ln.9).
In re claim 2, Barrelle discloses a sealing member (52) removably attachable to the proximal end of the packaging member, wherein with the vial adapter received within the interior of the packaging member and the sealing member attached to the packaging member, the sealing member seals the vial adapter within the packaging member (fig.2a).
In re claim 3, Barrelle discloses the sidewall of the packaging member comprises a cylindrical portion (cylindrical portion which surrounds the top of the vial in fig.2b), a tapered portion (53), and a bottom arcuate portion (top arcuate and annular portion shown in fig.2a-2b).
In re claim 6, Barrelle discloses the interior profile of the packaging member is sized and shaped to substantially correspond to the exterior profile of the vial adapter such that, with the vial adapter received within the interior of the packaging member, the vial adapter is secured within the packaging member by an interference fit (fig.2b, col.11 ln.59 – col.12 ln.9).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Timothy P. Kelly/Primary Examiner, Art Unit 3753